

113 HR 3483 IH: Protecting Individual Liberties and States' Rights Act
U.S. House of Representatives
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3483IN THE HOUSE OF REPRESENTATIVESNovember 14, 2013Mr. Polis introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide exceptions from the firearm prohibitions otherwise applicable in relation to marijuana if its possession is lawful under State law.1.Short titleThis Act may be cited as the Protecting Individual Liberties and States' Rights Act.2.Exceptions from firearm prohibitions otherwise applicable in relation to marijuana if its possession is lawful under State law(a)Prohibitions applicable to felons and persons subject to a felony indictmentSection 921(a)(20) of title 18, United States Code, is amended in the 1st sentence—(1)by striking or at the end of subparagraph (A);(2)by striking the period at the end of subparagraph (B) and inserting , or; and(3)by adding at the end the following:(C)any offense pertaining to marijuana that occurs in a State if the conduct constituting the offense is lawful under the law of the State..(b)Prohibitions applicable to unlawful users of, or persons addicted to, a controlled substance(1)Sale or other dispositionSection 922(d) of such title is amended by adding at the end the following: Paragraph (3) of the 1st sentence of this subsection shall not apply with respect to a sale or other disposition to a person who is in a State if the controlled substance involved is marijuana, the possession of marijuana is lawful under the law of the State, and the person is a resident of the State..(2)Receipt, etcSection 922(g) of such title is amended by adding at the end the following: Paragraph (3) of the preceding sentence shall not apply with respect to conduct of a person in a State if the controlled substance involved is marijuana, the possession of marijuana is lawful under the law of the State, and the person is a resident of the State..(c)Marijuana definedSection 921(a) of such title is amended by adding at the end the following:(36)The term marijuana has the meaning given the term marihuana in section 102(16) of the Controlled Substances Act..